Pee Curiam,
We find no error in this record. A careful review of the evidence has satisfied us that there was no error in refusing to submit the case to the jury for their consideration, and in directing them to find for the defendant. It was of course incumbent on the plaintiff to show that the much to be regretted accident that befell her husband resulted from the negligence of the township officers in not maintaining the public highway in a reasonably safe condition. In that, she entirely failed, and hence, there was no error in directing a verdict in favor of the defendant. It is unnecessary to consider the specifications of error in detail. There is nothing in either of them that requires discussion.
Judgment affirmed.